EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nick DiCegli on 7/6/2021.

The application has been amended as follows: 

Claims 36-39 have been cancelled.

Claims 20 and 42-44 have been rewritten as follows:

---------------------

20. A composition for regulating hair growth, the composition consisting essentially of:
i) a combination of active components (A) and (B), wherein (A) is at least one chemical-synthetic steroidal aromatase inhibitor that inhibits aromatase by covalent binding of the aromatase, wherein the chemical-synthetic aromatase inhibitor is 4-hydroxy- androstenedione or a 4-carboxylic acid ester derivative thereof; and (B) is an extract of saw palmetto (Serenoa serrulata fruit extract) that contains one or more active components selected from the group consisting of 5a reductase type I and/or type II inhibitors and androgen receptor blockers, and wherein the extract has at least 90% by weight of phytosterols and/or flavonoids; and
ii) at least one suitable carrier, excipient or additive selected from the group consisting of: water, dimethyl isosorbide, urtica dioica (nettle) extract, tussilago farfara (coltsfoot) leaf extract, retinyl palmitate, tocopherol, zinc pca, equisetum arvense extract, malva sylvestris (mallow) extract, disodium cystinyl disuccinate, piroctone olamine, tridecyl salicylate, niacinamide, hamamelis virginiana (witch hazel) 

42. A composition for regulating hair growth, the composition consisting essentially of:
i) a combination of active components (A) and (B), wherein (A) is an aromatase inhibiting extract of rapeseed comprising steroidal aromatase inhibitors obtained by ethanol extract of rapeseeds; and (B) is an extract of saw palmetto (Serenoa serrulata fruit extract) that contains one or more active compounds selected from the group consisting of 5a reductase type I and/or type II inhibitors and androgen receptor blockers, and wherein the saw palmetto extract has at least 90% by weight of phytosterols and/or flavonoids; and
ii) at least one suitable carrier, excipient or additive selected from the group consisting of: water, dimethyl isosorbide, urtica dioica (nettle) extract, tussilago farfara (coltsfoot) leaf extract, retinyl palmitate, tocopherol, zinc pca, equisetum arvense extract, malva sylvestris (mallow) extract, disodium cystinyl disuccinate, piroctone olamine, tridecyl salicylate, niacinamide, hamamelis virginiana (witch hazel) extract, olea europaea (olive) oil unsaponifiables, biotin, urea, peg-40 hydrogenated castor oil, propylene glycol, lactic acid, and denatured alcohol, and wherein said composition is in the form of a cream, a gel, or an emulsion.

43. A composition for regulating hair growth, the composition consisting essentially of:
i) a combination of components (A) and (B) as active substances, wherein (A) is an aromatase inhibiting extract of soya beans comprising steroidal aromatase inhibitors obtained by extracting soya beans with ethanol; and (B) is an extract of saw palmetto (Serenoa serrulata fruit extract) that contains one or more active ingredient substances selected from the group consisting of 5a reductase type I 
ii) at least one suitable carrier, excipient or additive selected from the group consisting of: water, dimethyl isosorbide, urtica dioica (nettle) extract, tussilago farfara (coltsfoot) leaf extract, retinyl palmitate, tocopherol, zinc pca, equisetum arvense extract, malva sylvestris (mallow) extract, disodium cystinyl disuccinate, piroctone olamine, tridecyl salicylate, niacinamide, hamamelis virginiana (witch hazel) extract, olea europaea (olive) oil unsaponifiables, biotin, urea, peg-40 hydrogenated castor oil, propylene glycol, lactic acid, and denatured alcohol, and wherein said composition is in the form of a cream, a gel, or an emulsion.

44.  A composition for regulating hair growth, the composition consisting essentially of:
i) a combination of components (A) and (B) as active substances, wherein (A) is an aromatase inhibiting extract of rapeseed comprising steroidal aromatase inhibitors and an aromatase inhibiting extract of soya beans comprising steroidal aromatase inhibitors, wherein the extracts are obtained by extracting rapeseed and the soya beans with alcohol; (B) an extract of saw palmetto (Serenoa serrulata fruit extract) that contains one or more active ingredient substances selected from the group consisting of 5a reductase type I and/or type II inhibitors and androgen receptor blockers, and wherein the saw palmetto extract has at least 90% by weight of phytosterols and/or flavonoids; and
i) at least one suitable carrier, excipient or additive selected from the group consisting of water, dimethyl isosorbide, urtica dioica (nettle) extract, tussilago farfara (coltsfoot) leaf extract, retinyl palmitate, tocopherol, zinc pca, equisetum arvense extract, malva sylvestris (mallow) extract, disodium cystinyl disuccinate, piroctone olamine, tridecyl salicylate, niacinamide, hamamelis virginiana (witch hazel) extract, olea europaea (olive) oil unsaponifiables, biotin, urea, Application No. 12/736,0766peg-40 hydrogenated castor oil, propylene glycol, lactic acid, and rest denatured alcohol (70%), persea gratissima (avocado oil), octyldodecanol, C12-13 alkyl lactate, cetearyl isononanoate, caprylic/capric triglyceride, polyglyceryl-3 methylglucosedistearate, ammonium acryloyldimethyltaurate/vp copolymer, tocopheryl acetate, capryloyl glycine, tribehenin, glycerin, xylitol, sorbitol, palmatine, coco-glucoside, ethylhexylglycerin, sorbitan 

---------------------


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or fairly suggest the claims as written.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 20, 27, 31 and 42-44 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/AMY L CLARK/Primary Examiner, Art Unit 1699